UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR/SCERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIESInvestment Company Act file number: 811-7852Exact name of registrant as specified in charter:USAA MUTUAL FUNDS TRUSTAddress of principal executive offices and zip code: 9SAN ANTONIO, TX78288Name and address of agent for service:CHRISTOPHER P. LAIA USAA MUTUAL FUNDS TRUST 9 SAN ANTONIO, TX78288Registrant's telephone number, including area code:(210) 498-0226Date of fiscal year end:JULY 31,Date of reporting period:JANUARY 31, 2010ITEM 1.SEMIANNUAL REPORT TO STOCKHOLDERS.USAA GROWTH FUND - SEMIANNUAL REPORT FOR PERIOD ENDED JANUARY 31, 2010 [LOGO OF USAA] USAA(R) [GRAPHIC OF USAA GROWTH FUND] SEMIANNUAL REPORT USAA GROWTH FUND FUND SHARES o INSTITUTIONAL SHARES JANUARY 31, 2010 FUND OBJECTIVE LONG-TERM GROWTH OF CAPITAL. TYPES OF INVESTMENTS Invest in equity securities of companies that are selected for their growth potential. IRA DISTRIBUTION WITHHOLDING DISCLOSURE We generally must withhold federal income tax at a rate of 10% of the taxable portion of your distribution and, if you live in a state that requires state income tax withholding, at your state's set rate. However, you may elect not to have withholding apply or to have income tax withheld at a higher rate. If you wish to make such an election, please call USAA Investment Management Company at (800) 531-USAA (8722). If you must pay estimated taxes, you may be subject to estimated tax penalties if your estimated tax payments are not sufficient and sufficient tax is not withheld from your distribution. For more specific information, please consult your tax adviser. TABLE OF CONTENTS PRESIDENT'S MESSAGE 2 MANAGERS' COMMENTARY 4 FUND RECOGNITION 8 INVESTMENT OVERVIEW 9 FINANCIAL INFORMATION Portfolio of Investments 14 Notes to Portfolio of Investments 20 Financial Statements 21 Notes to Financial Statements 24 EXPENSE EXAMPLE 41 THIS REPORT IS FOR THE INFORMATION OF THE SHAREHOLDERS AND OTHERS WHO HAVE RECEIVED A COPY OF THE CURRENTLY EFFECTIVE PROSPECTUS OF THE FUND, MANAGED BY USAA INVESTMENT MANAGEMENT COMPANY. IT MAY BE USED AS SALES LITERATURE ONLY WHEN PRECEDED OR ACCOMPANIED BY A CURRENT PROSPECTUS, WHICH PROVIDES FURTHER DETAILS
